Murdock,
dissenting: The prevailing opinion allows the petitioner to deduct in the year 1920 a portion of a debt owed to it by the Cotta Transmission Company. The Board has consistently held in at least twenty-three cases that under the Revenue Act of 1918 no deduction may be taken where a taxpayer ascertains that a debt is recoverable only in part. It has held that under that act there may be no deduction for a bad debt prior to the time that the taxpayer ascertains that the debt is wholly worthless. The regulations of the Commissioner promulgated under revenue acts prior to the Revenue Act of 1921 have provided to the same effect. Decisions of the Board in which it has made such a ruling have been affirmed on appeal in at least three instances. See also Selden v. Heiner, 12 Fed. (2d) 474. In two instances such decisions of the Board have beeti reversed. One of the two cases in which the Board has been reversed on this question is Sherman & Bryan, Inec. v. Blair, 35 Fed. (2d) 713. There the court did not decide the question whether partial worthlessness could be deducted under the Revenue Act of 1918, but held that in any event the amount could be deducted as a loss. I believe that the bad debt and loss provisions of the revenue acts are mutually exclusive, even though I concede that in ordinary parlance a bad debt would be considered a loss. Cf. Lafayette Lumber Co., 20 B. T. A. 993. The other reversal was in Davidson Grocery Co. v. Lucas, 37 Fed. (2d) 806, where the court approved the reasoning in the Sherman & Bryan case. With all due respect to these courts, I find myself unable to agree with their reasoning and feel that until some more compelling reason appears, the Board should be consistent and follow its former decisions. Minnehaha National Bank v. Commissioner, 28 Fed. (2d) 763. Cf. Collin County National Bank v. Commissioner, 48 Fed. (2d) 207.
Van Fossan, McMahon, Goodrich, and Leech agree with this dissent.